DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Summary of Claims
Claims 1 and 4 are amended and claims 5-8 are cancelled due to Applicant's amendment dated 06/07/2022.  Claims 1-4 are pending.
Response to Amendment
The rejection of claims 1-4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not reasonably providing enablement as set forth in the previous Office Action is not overcome due to the Applicant’s amendment dated 06/07/2022. The rejection is revised to reflect the amended claim language.
The rejection of claims 1-4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is not overcome due to the Applicant’s amendment dated 06/07/2022. The rejection is revised to reflect the amended claim language.
The rejection of claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Katakura et al. US 2011/0006670 A1 (“Katakura”) in view of Wolleb et al. US 2017/0098781 A1 and Kim et al. EP 3010065 A1 (“Kim”) is overcome due to the Applicant’s amendment dated 06/07/2022. The rejection is withdrawn. 
The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Katakura in view of Wolleb, Kim, and WO 2015/087739—English translation obtained by Global Dossier (“Satomi”) is overcome due to the Applicant’s amendment dated 06/07/2022. The rejection is withdrawn.
The rejection of claims 5-8 as set forth in the previous Office Action is moot because claims 5-8 are cancelled due to the Applicant's amendment dated 06/07/2022.
Response to Arguments
Applicant’s arguments on pages 12-14 of the reply dated 06/07/2022 with respect to the 35 U.S.C. 112(a) rejections of claims 1-4 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the amended claim 1 overcomes the enablement rejection. The claims were amended to require either (i) a first host compound of Formula (12) and a second host compound of Formula (21) or (22), or (ii) a first host compound of Formula (14) or (16) and a second host compound of Formula (21). Formulas (12), (14), (16), (21), and (22) were additionally amended to a more limited structure.
Examiner's response –As discussed in greater detail below, while there is sufficient evidence as to how a person of ordinary skill would choose the first host compound and the second host compound in terms of the characteristics (A) and (B) when the first host compound is represented by Formula (12) and the second host compound is represented by Formula (21) or (22), the same cannot be said when the first host compound is represented by Formula (14) or (16) and the second host compound is represented by Formula (21). This particular limitation results in the claim being directed to very broadly defined classes of compounds which would conceivably satisfy these characteristics. Additionally, while Table II (instant pg. 64) exemplifies devices of Reference Example Nos. 8 and 9, wherein each device comprises a first host compound of Formula (12) (H-102) and a second host compound of Formula (21) or (22) (H-207 and H-208, respectively), there are no such device examples comprising a first host compound of Formula (14) or (16) and a second host compound of Formula (21). Therefore, no examples are given of the possible combinations of host compounds that would meet the claimed characteristics (A) and (B) and additionally meet the formulas of Formula (14) or (16) and Formula (21).
Applicant's argument -- Applicant argues that the amended claim 1 overcomes the written description rejection. 
Examiner's response –As discussed in greater detail below, no examples are given for a device satisfying both claimed characteristics (A) and (B) and wherein the first host compound is represented by Formula (14) or (16) and the second host compound is represented by Formula (21). The specification further provides exceptionally broad guidance (Formulas 12, 14, and 16 and Formulas 21 to 22) as to the host compounds that might be useable for each claimed limitation but provides no further description of which combination of host compounds might meet the claimed characteristics (A) and (B). The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-1-ii).  
Applicant’s arguments on pages 14-16 of the reply dated 06/07/2022 with respect to the 35 U.S.C. 103 rejection of claims 1-4 as set forth in the previous Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
As discussed in the Office Action dated 09/01/2021, no translation is given in the information disclosure statement filed 08/02/2019 for the non-patent literature document cited C. Adachi; Device physics of organic semiconductor. It has been placed in the application file, but the reference has not been considered.
Claim Objections
Claim 1 is objected to for reciting redundant limitations. Claim 1 recites “the first host compound is represented by Formula (12), (14), or (16), and the second host compound is represented by Formula (21) or (22); when the first host compound is represented by the Formula (14) or (16), the second host compound is represented by the Formula (21); and when the first host compound is represented by the Formula (12), the second host compound is represented by Formula (21) or (22)”. This limitation may be simplified by the following: 
“wherein either:
the first host compound is represented by Formula (14) or (16) and the second host compound is represented by Formula (21); or
the first host compound is represented by Formula (12) and the second host compound is represented by Formula (21) or (22)”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some organic electroluminescent elements comprising at least a first host compound, a second host compound, and a phosphorescent metal complex wherein the first host compound and the second host compound have the claimed characteristics (A) and (B), does not reasonably provide enablement for all organic electroluminescent elements comprising at least a first host compound, a second host compound, and a phosphorescent metal complex wherein the first host compound and the second host compound have the claimed characteristics (A) and (B).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant has not provided sufficient evidence that would enable a person of ordinary skill to make and use the invention as claimed. While there is sufficient evidence as to how a person of ordinary skill would choose the first host compound and the second host compound in terms of the characteristics (A) and (B) when the first host compound is represented by Formula (12) and the second host compound is represented by Formula (21) or (22), the same cannot be said when the first host compound is represented by Formula (14) or (16) and the second host compound is represented by Formula (21). This particular limitation results in the claim being directed to very broadly defined classes of compounds which would conceivably satisfy these characteristics. Additionally, while Table II (instant pg. 64) exemplifies devices of Reference Example Nos. 8 and 9, wherein each device comprises a first host compound of Formula (12) (H-102) and a second host compound of Formula (21) or (22) (H-207 and H-208, respectively), there are no such device examples comprising a first host compound of Formula (14) or (16) and a second host compound of Formula (21). Therefore, no examples are given of the possible combinations of host compounds that would meet the claimed characteristics (A) and (B) and additionally meet the formulas of Formula (14) or (16) and Formula (21).
At no point do the claims clearly recite any combination of the claimed components of the first host compound of Formula (14) or (16) and second host compound of Formula (21), resulting in exceedingly broad claim scope (In re Wands (A)). The claims do not recite any specific chemical structures for the first host compound of Formula (14) or (16) and second host compound of Formula (21) and thus the first host compound and second host compound can be any structure of Formulas (14) or (16) and Formula (21), respectively, as long as it meets the limitations of characteristics (A) and (B);
One of ordinary skill in the art would not know the claimed characteristics (A) and (B) between two different host compounds without undue experimentation (In re Wands (B)). Accordingly, without undue experimentation to determine the claimed characteristics (A) and (B), one of ordinary skill in the art would not know how to select the first host compound of Formula (14) or (16) and the second host compound of Formula (21);
A person having ordinary skill in the art would not be able to make the invention without an undue amount of experimentation from the sheer number of possible combinations of compounds which are first host compounds and second host compounds comprising the claimed characteristics (A) and (B) and are represented by Formulas (14) or (16) and Formula (21) (In re Wands (H));
Although the inventor provides working examples in the specification (see Tables II and III) with respect to the combination of Formula (12) and Formulas (21) or (22) which satisfy the claimed characteristics (A) and (B), no such working examples are provided for the combination of Formulas (14) or (16) and Formula (21). Additionally, the specification does not provide sufficient direction on how the claimed characteristics, specifically, are to be achieved. Additionally, while Formulas 14, 16 and 21 may be provided, no general principles for the selection of the first host compound and second host compound that meet the claimed characteristics (A) and (B) is provided. (In re Wands (H));
Accordingly, the specification fails to sufficiently enable a person having ordinary skill in the art at the time the invention was effectively filed to practice the invention commensurate with the full scope of the claims.
Claims 2-4 are dependent on claim 1 and therefore, for the reasons outlined above with respect to claim 1, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 and its dependent claims 2 and 3 require an organic electroluminescent element comprising a light emitting layer comprising at least a first host compound and a second host compound, wherein the first host compound and the second host compound have the claimed characteristics (A) and (B), and wherein either (i) the first host compound is represented by Formula (12) and the second host compound is represented by Formula (21) or (22) or (ii) the first host compound is represented by Formula (14) or (16) and the second host compound is represented by Formula (21). Claim 4 further limits a variable of Formula (14). The instant description includes only teaches  examples of a light emitting layer comprising a first and second host compound, wherein the first and second host compounds have the claimed characteristic (A): Reference Example Nos. 1-3, 6-12, and 15-18 (see Table II, instant pg. 64) and only Reference Example Nos. 6-12 and 15-18 satisfy both claimed characteristics (A) and (B). Additionally, only Reference Example Nos. 8-9 satisfy both claimed characteristics (A) and (B) and wherein the first host compound is represented by Formula (12) and the second host compound is represented by Formula (21) or (22). No examples are given for a device satisfying both claimed characteristics (A) and (B) and wherein the first host compound is represented by Formula (14) or (16) and the second host compound is represented by Formula (21). The specification further provides exceptionally broad guidance (Formulas 12, 14, and 16 and Formulas 21 to 22) as to the host compounds that might be useable for each claimed limitation but provides no further description of which combination of host compounds might meet the claimed characteristics (A) and (B). The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-1-ii).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2009/0134784 A1 (“Lin ‘784”) in view of Tanaka et al. WO 2015/022987 A1 (using US 2016/0268516 A1 as English translation, “Tanaka”), Lin et al. US 2010/0187984 A1 (“Lin ‘984”), and Kim et al. EP 3010065 A1 (“Kim”).
Regarding claims 1 and 4, Lin ‘784 teaches an organic light emitting device comprising an emissive layer between two electrodes, wherein the emissive layer comprises a phosphorescent emitter and a carbazole-containing host compound of Formula I (see below) (¶ [0016], [0018] and [0021]). Such host compounds have large triplet energies, improved charge balance, charge stability, and better film formation (¶ [0037]-[0039]).

    PNG
    media_image1.png
    210
    606
    media_image1.png
    Greyscale

Lin ‘784 teaches examples of Formula I including compound 16 (¶ [0074]).

    PNG
    media_image2.png
    180
    346
    media_image2.png
    Greyscale

While Lin ‘784 fails to specifically teach an example of an organic light emitting device comprising compound 16 as the host, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound 16 as the host material, because it would have been choosing from a list of exemplified compounds represented by Formula I, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the emissive layer of the organic light emitting device of Lin and possessing the benefits taught by Lin.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds represented by Formula I having the benefits taught by Lin ‘784 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While compound 16 fails to include the carbazole moiety substituted on the 6-position of the dibenzofuran instead of the 8-position, Lin ‘784 does not limit the substitution location on the dibenzofuran (see Formula 1 in ¶ [0016]).
Given the general formula and teachings of Lin ‘784, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of compound 16 wherein the carbazoles are substituted on the 6-position instead of the 8-position.  One of ordinary skill in the pertinent art would have been motivated to produce the positional isomers of the compound represented by Formula I in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as the host in the emissive layer of the organic light emitting device of Lin ‘784 and possess the properties taught by Lin ‘784.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The modified compound 16 has the same structure as the instant compound H-102 (see instant pg. 58).

    PNG
    media_image3.png
    175
    255
    media_image3.png
    Greyscale

While compounds of Formula I may be used as a co-host (¶ [0050]), Lin ‘784 fails to teach an organic light emitting device comprising two hosts in the emissive layer.
Tanaka teaches organic electroluminescent elements comprising host compounds of Formula (I), shown below (¶ [0023]-[0027]). The modified compound 16 of Lin ‘784 reads on the Formula (I) of Tanaka (see ¶ [0028] of Tanaka).

    PNG
    media_image4.png
    88
    274
    media_image4.png
    Greyscale

Tanaka teaches hosts may be used singly or used in combination of two or more compounds (¶ [0190]). By using plural host compounds, it is possible to adjust transfer of charge and thereby obtain high efficiency in the organic EL device (¶ [0190]).
Therefore, as the modified compound 16 of Lin ‘784 reads on the Formula (I) of Tanaka, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use plural host compounds in the emissive layer of Lin ‘784, based on the teaching of Tanaka.  The motivation for doing so would have been to obtain a high device efficiency, as taught by Tanaka.
Lin ‘784 in view of Tanaka fail to teach a second host compound in combination with the modified compound 16.
Lin ‘984 teaches aza-dibenzofuran host compounds providing improved stability, improved efficiency, long lifetime, and low operational voltage when used in organic light emitting devices (abstract and ¶ [0049]). The compounds are represented by the Formula I, shown below (¶ [0050]).

    PNG
    media_image5.png
    81
    243
    media_image5.png
    Greyscale

Lin ‘984 teaches specific examples of Formula I including compound 20 below (pg. 15).

    PNG
    media_image6.png
    269
    315
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a compound of Formula I as the second host compound in the emissive layer of Lin ‘784, based on the teaching of Lin ‘984.  The motivation for doing so would have been to provide improved stability, improved efficiency, long lifetime, and low operational voltage to the device, as taught by Lin ‘984.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound 20 as the second host compound, because it would have been choosing from a list of exemplified compounds represented by Formula I, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second host compound in the emissive layer of the organic light emitting device of Lin ‘784 in view of Tanaka and Lin ‘984 and possessing the benefits taught by Lin ‘984.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host compounds of Formula I having the benefits taught by Lin ‘984 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While compound 20 fails to include a nitrogen atom in the 1-position instead of the 2-position, Lin ‘984 teaches X1 to X8 are each independently selected from carbon or nitrogen as long as at least one of X1 to X8 is a nitrogen (¶ [0053]).
Therefore, given the general formula and teachings of Lin ‘984, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the carbon atom of X1 for nitrogen and the nitrogen atom of X2 for carbon, because Lin ‘984 teaches nitrogen and carbon may suitably be selected for any of X1 to X8.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the second host compound in the emissive layer of the organic light emitting device of Lin ‘784 in view of Tanaka and Lin ‘984 and possess the benefits taught by Lin ‘984.  See MPEP 2143.I.(B).
The modified compound 20 has the same structure as the instant compound H-208 (see instant pg. 59).

    PNG
    media_image7.png
    206
    259
    media_image7.png
    Greyscale

Lin ‘784 in view of Tanaka and Lin ‘984 fail to teach the ratio of the first host (modified compound 16) to the second host (modified compound 20). However, carbazole-containing compounds have hole transporting and electron transporting properties (Lin ‘784 ¶ [0037] and [0054]) and dibenzofuran-containing materials are typically hole transporting materials and therefore must have hole transporting ability (Lin ‘984 ¶ [0044]). Additionally, Lin ‘984 teaches in Formula I, when m+n is at least 2, the resulting compound has better electron transport properties due to the preferred amount of electron transport moieties (¶ [0054]). Accordingly, the modified compound 16 comprises hole transporting groups and the modified compound 20 comprises electron transport groups.
Kim teaches an organic light-emitting device comprising an EML (emission layer) that may include a second host and a first host (¶ [0001] and [0099]). Kim teaches the first host may include a hole-transporting group and the second host may include an electron-transporting group such that the electrons and the hole in the EML may be balanced, as this is one of the factors that influence efficiency and lifespan of organic light-emitting devices the most (¶ [0115]-[0116]). Kim teaches this balance may be achieved by using a volume ratio of the first host and the second host of about 5:5 (¶ [0117]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a volume ratio of first host material (modified compound 16) to second host material (modified compound 20) of 5:5, based on the teaching of Kim.  The motivation for doing so would have been to balance the electrons and holes in the light emitting layer, as taught by Kim.
The organic light emitting device of Lin ‘784 in view of Tanaka, Lin ‘984, and Kim fail to specifically teach the first host compound and the second host compound have the claimed characteristics (A) and (B). However, the instant specification recites Reference Example No. 9, comprising a first host compound and a second host compound in a 50: 50 volume%, wherein the first host compound is H-102 (instant pg. 58) and the second host compound is H-208 (instant pg. 59), see instant Table II, shown below (instant pg. 64).

    PNG
    media_image8.png
    476
    824
    media_image8.png
    Greyscale

As recited in instant Table II, instant Reference Example No. 9 satisfies the characteristic (A), wherein a difference between a wavelength of a fluorescence emission end located on a longer wavelength side among fluorescence emission ends of the first host compound and the second host compound, and a wavelength of a fluorescence emission end of the mixture is -2 nm (Column titled “Shift amount of emission edge wavelength”). Reference Example No. 9 additionally satisfies the characteristic (B) wherein:
Expression (1a): -1.31 eV > -1.70 eV;
Expression (1b): -5.11 eV > -5.38 eV; and
Expression (1c): ΔG = -0.27 eV < -0.1 eV
Since Lin ‘784 in view of Tanaka, Lin ‘984, and Kim teaches a light emitting layer comprising a first host of modified compound 16 and a second host of modified compound 20 in a ratio of 5:5 vol%, the same materials and ratio as disclosed by the Applicant, the property of characteristics (A) and (B) are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
The modified compound 16 reads on the claimed Formula (12) and the modified compound 20 reads on the claimed Formula (22) wherein X1 to X7 represent CR’’’ and X8 represents N and two of R’’’ each represent carbazole and five of R’’’ each represent hydrogen.
As claim 4 does not require a compound of the claimed Formula (14), the limitation of claim 4 is met.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2009/0134784 A1 (“Lin ‘784”) in view of Tanaka et al. WO 2015/022987 A1 (using US 20160268516 A1 as English translation, “Tanaka”), Lin et al. US 2010/0187984 A1 (“Lin ‘984”), and Kim et al. EP 3010065 A1 (“Kim”) as applied to claim 1 above, and further in view of WO 2015/087739—English translation obtained by Global Dossier, hereinafter (“Satomi”).
Regarding claims 2-3, Lin ‘784 in view of Tanaka, Lin ‘984, and Kim teach the organic light emitting device described above with respect to claim 1. 
Lin ‘784 fails to teach the lowest excited triplet energy level or the HOMO energy level of the phosphorescent emitter. However, Lin ‘784 does not limit the phosphorescent emitter to a particular structure.
Satomi teaches an organic electroluminescence element having at least one light emitting layer sandwiched between an anode and a cathode, wherein the light emitting layer comprises at least one phosphorescent organic metal complex having a structure represented by the general formula (1) (shown below) (¶ [0011] and [0014]).

    PNG
    media_image9.png
    193
    216
    media_image9.png
    Greyscale

Satomi teaches an example of a compound represented by general formula (1) is compound 9 below (¶ [0071], pg. 8).

    PNG
    media_image10.png
    148
    196
    media_image10.png
    Greyscale

Satomi teaches the phosphorescent organic metal complex results in the organic electroluminescence element having a shorter emission maximum wavelength, a longer emission life, a low drive voltage, a small change in drive voltage over time, and a small change in external extraction quantum efficiency even when used at high temperatures (¶ [0001] and [0011]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a compound of general formula (1) as the phosphorescent emitter in the emissive layer, based on the teaching of Satomi.  The motivation for doing so would have been to produce an organic light emitting device having a shorter emission maximum wavelength, a longer emission life, a low drive voltage, a small change in drive voltage over time, and a small change in external extraction quantum efficiency even when used at high temperatures, as taught by Satomi.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound 9, because it would have been choosing from a list of exemplified compounds represented by general formula (1), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the phosphorescent emitter in the emissive layer of the organic light emitting device of Lin ‘784 in view of Tanaka, Lin ‘984, Kim, and Satomi and possessing the benefits taught by Satomi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising phosphorescent emitters of general formula (1) having the benefits taught by Satomi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Lin ‘784 in view of Tanaka, Lin ‘984, Kim, and Satomi are silent as to the lowest excited triplet energy level, an energy level of LUMO, and an energy level of HOMO of the phosphorescent emitter, the compound 9 has the same structure as instant compound BD-1 (see instant pg. 61).The instant specification recites that instant compound BD-1 has an energy level of LUMO (claimed LUMOPC), an energy level of HOMO (claimed HOMOPC), and the lowest excited triplet energy level (claimed TPC1) of -1.00 eV, -4.83 eV, and 2.78 eV, respectively (instant ¶ [0295]).  Since Lin ‘784 in view of Tanaka, Lin ‘984, Kim, and Satomi teach compound 9, the same structure as disclosed by the Applicant, the property of the energy level of LUMO, the energy level of HOMO, and the lowest excited triplet energy level is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
As discussed above with respect to claim 1, in the organic light emitting device of Lin ‘784 in view of Tanaka, Lin ‘984, Kim, and Satomi, the claimed HOMO1 is -5.11 eV and the claimed LUMO2 is -1.70 eV (see instant Table II). Therefore the organic light emitting device of Lin ‘784 in view of Tanaka, Lin ‘984, Kim, and Satomi has the following relationships:
Expression (2a): ΔG’=(-1.00 eV + 5.11 eV) – 2.78 eV = 1.33 eV
Expression (2B): ΔG’’=(-1.70 eV + 4.83 eV) – 2.78 eV = 0.35 eV
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786